IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-52,280-02


EX PARTE JERMAINE HERRON




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 97-8-3675 FROM THE

24TH DISTRICT COURT OF REFUGIO COUNTY



Per Curiam. Price and Holcomb, JJ., dissent with note.*  Womack and Johnson, JJ.,
dissent.

ORDER


	This is a subsequent application for habeas corpus in which applicant advances an
Eighth Amendment claim,  asserting that  he might suffer pain during the administration of
the chemicals during lethal injection.
	Applicant was convicted of capital murder on April 22, 1999.  We affirmed the
conviction and sentence.  Herron v. State, 86 S.W.3d 621 (Tex.Crim.App. 2002).  After
reviewing applicant's timely filed writ of habeas corpus, we denied relief.  Ex parte Herron,
No. WR-52,280-01 (Tex.Crim.App. November 13, 2002).

 Herron   -2-
	We have reviewed this subsequent application and find that it should be dismissed, 
and the motion for stay of execution is denied.
	IT IS SO ORDERED THIS THE 17TH DAY OF MAY, 2006
*Price and Holcomb, JJ., dissent for the reasons stated in Judge Price's dissenting statement
in Ex parte Derrick Sean O'Brien, Writ No. 51,264-03.

Do Not Publish